In an action by a guest of a tenant in a multiple dwelling against the landlord to recover damages for personal injuries, the appeal is from a judgment entered upon a jury’s verdict, dismissing the amended complaint. Judgment reversed, without costs, and a new trial granted. The conduct of respondent’s counsel throughout the trial was so prejudicial as to deprive appellant of a fair trial; therefore, there must be a new trial in the interests of justice. It is unfortunate that this corrective appellate action must be taken, for the verdict was amply supported by the evidence. (French v. City of New York, 286 App. Div. 1085; Nicholas v. Rosenthal, 283 App. Div. 9; George v. Owners Trucking Corp., 264 App. Div. 831.) Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.